DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to banking and account settlement without significantly more. The claim(s) recite(s) a financial method or a method of organizing human activity, which is a judicial exception. This judicial exception is not integrated into a practical application because the additional elements function to solve a business problem not a technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention simply performs a business method in a computer, blockchain environment.

Claims 1 and 12
Claims 1 and 12 are Applicant’s independent claims. Claim 1 is directed to a method and 12 a system, but otherwise, claims 1 and 12 recite the same limitations. Accordingly, claim 1 is discussed as representative of claim 12. 
A method for distributed-ledger based intercompany netting, comprising: 
in an information processing apparatus . . . : 
receiving, from a first entity within an organization, a deposit of a first amount of funds to a first account; 
tokenizing the first amount of funds and writing the first amount of funds to a first token wallet for the first entity on a . . . ledger; 
receiving, from a second entity within an organization, a deposit of a second amount of funds to a second account; 
tokenizing the second amount of funds and writing the second amount of funds to a second token wallet for the second entity on the . . . ledger; and 
executing a transaction involving a transfer of a transaction amount from the first entity to the second entity by deducting the transaction amount from a token balance in the first wallet and adding the transaction amount to a token balance in the second wallet.


Apart from the claim elements directed to the judicial exception, Applicant’s claim 1 includes the additional elements computer processor and distributed ledger. These additional elements do not, however, integrate the invention into a practical application. Applicant’s invention streamlines intercompany netting by utilizing a distributed ledger. Accordingly, Applicant’s invention solves or improves upon a business problem, not a technological problem. 
When considered individually and as an ordered combination, the additional elements of Applicant’s claim 1 do not amount to significantly more than the judicial exception. When considered individually, the additional elements perform their native functions: the processor performs computer processing functions and the distributed ledger serves as an immutable ledger distributed among nodes. When considered in combination, the additional elements perform the judicial exception in a computer environment utilizing the distributed ledger. 

Claims 2 and 13
Claims 2 and 13 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 2 is discussed as representative of claim 13. 
The method of claim 1, wherein the first amount of funds and the second amount of funds are tokenized with a one-to-one correspondence with a base currency.

Claim 2 further refines the method for exchanging, or tokenizing, the deposit and does not add any additional elements. Accordingly for the same reason as set forth for claim 1, claims 2 and 13 are rejected under 35 U.S.C. § 101.  
Claims 3 and 14
Claims 3 and 14 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 3 is discussed as representative of claim 14. 
The method of claim 1, further comprising: applying a restriction to the first amount of funds in the first account after the first amount of funds is 
Claim 3 further refines the method for storing a deposit or executing a transaction and does not add any additional elements. Accordingly for the same reason as set forth for claim 1, claims 3 and 14 are rejected under 35 U.S.C. § 101.  
Claims 4 and 15
Claims 4 and 15 depend from claims 3 and 14 respectively but otherwise disclose the same limitations. Accordingly, claim 4 is discussed as representative of claim 15. 
The method of claim 3, further comprising: receiving a surrender of a surrender token amount from the first entity; deducting the surrender token amount from the first wallet; and releasing the restriction on the surrender amount of funds in the first account.
Claim 4 further refines the method for executing a transaction and does not add any additional elements. Accordingly for the same reason as set forth for claim 1, claims 4 and 15 are rejected under 35 U.S.C. § 101.  
Claims 5 and 16
Claims 5 and 16 depend from claims 4 and 15 respectively but otherwise disclose the same limitations. Accordingly, claim 5 is discussed as representative of claim 16. 

The method of claim 4, wherein the tokens in the first wallet corresponding to the surrender amount are destroyed or deleted in response to the deduction.
Claim 5 adds the further step of deleting the exchanged cryptocurrency. This is the same as destroying a record and falls within the judicial exception recited for claim 1: banking and banking transactions. Claim 5 includes no additional elements. Accordingly for the same reason as set forth for claim 1, claims 3 and 14 are rejected under 35 U.S.C. § 101.  
Claims 6 and 17
Claims 6 and 17 depend from claims 4 and 15 respectively but otherwise disclose the same limitations. Accordingly, claim 6 is discussed as representative of claim 17. 
The method of claim 4, wherein the deduction for the first wallet is written to the distributed ledger.
Claim 6 further refines the method for executing and recording a transaction and does not add any additional elements outside those recited in claim 1. Accordingly for the same reason as set forth for claim 1, claims 6 and 17 are rejected under 35 U.S.C. § 101.  

Claims 7 and 18
Claims 7 and 18 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 7 is discussed as representative of claim 18. 
The method of claim 1, further comprising: reconciling the first account and the second account based on the balances in the first wallet and the second wallet, respectively.
Claim 7 further refines the method for executing a transaction and does not add any additional elements. Accordingly for the same reason as set forth for claim 1, claims 7 and 18 are rejected under 35 U.S.C. § 101.  
Claim 8
Claim 8 depends from claim 1 and recites: 
The method of claim 1, wherein the step of deducting the transaction amount from a token balance in the first wallet and adding the transaction amount to a token balance in the second wallet is performed by a smart contact.

Claim 8 depends from claim 1 and accordingly imports the same judicial exception recited for claim 1: banking and banking transactions. Claim 8 further recites the additional element, smart contract. But like the additional elements recited for claim 1, the smart contract neither integrates the claim into a practical application nor amounts to significantly more than the judicial exception. In the 
For these reasons, claim 8 is rejected under 35 U.S.C. § 101. 
Claims 9 and 19
Claims 9 and 19 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 9 is discussed as representative of claim 19. 
The method of claim 1, wherein the first entity, the second entity, and the financial institution are nodes in a distributed ledger network and each maintain a copy of the distributed ledger.
Claim 9 and 19 as dependent from claim 1 is directed to the same judicial exception as claim 1. Claim 9 further includes the additional elements nodes. 
Claims 10 and 20
Claims 10 and 20 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 10 is discussed as representative of claim 20. 
The method of claim 1, wherein the first account or the second account comprises an escrow account.
Claim 10 recites no further steps of the judicial exception: banking or banking transactions, and claim 10 includes no additional elements. Accordingly for the same reason set forth for claim 1, claim 10 is rejected under 35 U.S.C. § 101. 

Claim 11
Claim 11 depends from claim 1. Claim 11 recites: 
The method of claim 1, wherein the first account or the second account comprises a treasury omnibus account.
Claim 10 recites no further steps of the judicial exception: banking or banking transactions, and claim 10 includes no additional elements. Accordingly for the same reason set forth for claim 1, claim 10 is rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musiala in view of Chikkanna.
Claims 1 and 12
Claims 1 and 12 are Applicant’s independent claims. Claim 1 is directed to a method and 12 a system, but otherwise, claims 1 and 12 recite the same limitations. Accordingly, claim 1 is discussed as representative of claim 12. Musiala, JR. et al., Cryptocurrency Solution for Administration and Governance in a Distributed System, U.S. Pub. 2017/0300876 A1 (Oct. 19, 2017) (hereinafter “Musiala”), discloses the following limitations of claim 12: 
A method for distributed-ledger based intercompany netting, comprising: 
in an information processing apparatus comprising at least one computer processor: Musiala discloses “a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system” wherein “an electronic device with one or 
receiving, from a first entity within an organization, a deposit of a first amount of funds to a first account; Musiala discloses a Web Based Application that allows donors to “load cryptocurrency wallets with value.” Musiala, [0039]. Musiala teaches that “U.S. dollars donated through the application may be transferred to and held in a trustee bank account.” Musiala, [0039]. 
tokenizing the first amount of funds and writing the first amount of funds to a first token wallet for the first entity on a distributed ledger
executing a transaction involving a transfer of a transaction amount from the first entity to the second entity by deducting the transaction amount from a token balance in the first wallet and adding the transaction amount to a token balance in the second wallet. 
Musiala discloses transferring a cryptocurrency from one wallet to another. See, e.g., Musiala, [0056] (“The method by which the cryptocurrency is transferred from a donor wallet to a Project Administrator wallet is described . . . .”); Id. at [0057] “After receiving donated funds in the form of cryptocurrency, the Project Administrator my transfer the cryptocurrency funds to wallets controlled by contractors . . . .”). 

Musiala discloses a Cryptoconomy designed to allow donors to fill a wallet with cryptocurrency that can be dispersed to contractors, sub-contractors, and other parties involved in the completion of a charitable project. As designed, Musiala’s system accomplishes transactions directly through smart contracts and rests control over the transactions and disbursement of cryptocurrencies with a Technical Administrator. See Musiala, [0047] (“One critical aspect of the Technical Administrator’s authority over the Cryptoconomy system is the Technical Administrator’s ability to prevent, block, reverse, freeze, or otherwise exercise id. at [0074] (“As is appreciated by those of ordinary skill in the art, smart contracts effectively may operate as ‘rules’ that automate certain cryptocurrency transactions that may take place on a blockchain.” However, as a Cryptoconomy intended for charitable donations, Musiala only contemplates a donor wallet being created and funded. As such, Musiala does not teach “receiving, from a second entity within an organization, a deposit of a second amount of funds to a second account” and “tokenizing the second amount of funds and writing the second amount of funds to a second token wallet for the second entity on the distributed ledger.” A second reference, Chikkanna, however, does. 
Chikkanna discloses “creating, by the payment service . . . , a virtual payee account based on the identifier of the payee mobile device, wherein the payee does not have any prior account maintained by the payment service.” Chikkanna, col. 3 ll. 8–12. Chikkanna’s “new virtual payee account” is “referred to as the new bitsy wallet.” Chikkanna, col. 12 ll. 56–57. Chikkanna’s payer and payee, now, each have a bitsy wallet. Cf. Chikkanna col. 13 ll. 7–8 (“payer’s bitsy wallet”); id. col. 13, ll. 17 (“payee’s bitsy wallet”); see also id. col. 13 ll. 43–47 (“Although FIGS. 3.11–3.13 describes a scenario of a payee withdrawing bitcoin from virtual payee account to a payee’s Bitcoin wallet, the scenario may be equally applicable to a receiving, from a second entity within an organization, a deposit of a second amount of funds to a second account” and “tokenizing the second amount of funds and writing the second amount of funds to a second token wallet for the second entity on the distributed ledger.”
A person of ordinary skill in the art would have been motivated to combine the teachings of Musiala with Chikkanna because doing so would broaden the utility of Musiala outside transactions related to charitable donations. Musiala discloses a Cryptoconomy. Musiala’s user adds dollar funds, or other fiat currencies, to a wallet. The funds are then tokenized and stored in the user’s wallet on the blockchain as cryptocurrencies, while the dollars or fiat currencies are 
Chikkanna, like Musiala, provides users a means to setup and fund a cryptocurrency wallets reflected on a blockchain. But unlike Musiala, Chikkanna’s system provides users of the system the ability to transact by sending transaction messages, which are uploaded to nodes of the blockchain. After receiving a message, a payee can withdrawal that amount of money from the payer’s wallet, or in the primary embodiment, a master wallet funded by the payer’s wallet. Chikkanna, col. 5 ll. 45–50. Reading Chikkanna, the POSITA would recognize that allowing a payer and payee to fund wallets and transact with each other through messages broadcasted to nodes on a blockchain would provide users broad access to a cryptocurrency-transaction environment and provide records to settle accounts. Considering Musiala in connection with Chikkanna, the POSITA would therefore understand the utility in a system that receives fiat money, stores the fiat money in escrow, tokenizes the fiat money into a cryptocurrency that can be transacted 
For these reasons a POSITA would have found Applicant’s invention set forth in claim 1 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Claims 1 and 12 are rejected under 35 U.S.C. § 103. 
Claims 2 and 13
Claims 2 and 13 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 2 is discussed as representative of claim 13. Musiala teaches the limitations of claim 2:
The method of claim 1, wherein the first amount of funds and the second amount of funds are tokenized with a one-to-one correspondence with a base currency. Musiala teaches that “each unit of cryptocurrency may act as a token or symbol representing one U.S. dollar.” Musiala, [0064]. Musiala explains that “each unit of cryptocurrency may act as a token or symbol representing one U.S. dollar.” Musiala, [0064]. 
For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 6 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claims 2 and 13 are rejected under 35 U.S.C. § 103. 

Claims 3 and 14
Claims 3 and 14 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 3 is discussed as representative of claim 14. 
The method of claim 1, further comprising: applying a restriction to the first amount of funds in the first account after the first amount of funds is tokenized, wherein the restriction restricts access to the first amount of funds in the account. Musiala discloses that “[t]he smart contracts platform restricts transfer of the cryptocurrency to specific, approved transaction typologies between approved parties.” Musiala, [0029]. Musiala teaches that “[c]ertain crypotocurrency transactions may be disallowed and blocked by setting automated rules and restrictions using the Blockchain Smart Contracts Platform.” Musiala, [0060]. Musiala explains, “[a]s is appreciated by those of ordinary skill in the art, blockchain technology may be used to create and support a Proprietary Cryptocurrency, where access to the cryptocurrency is restricted to users that are granted certain permission rights.” Musiala, [0064]. 


Claims 4 and 15
Claims 4 and 15 depend from claims 3 and 14 respectively but otherwise disclose the same limitations. Accordingly, claim 4 is discussed as representative of claim 15. 
Before delving into the merits of claim 4, the Examiner first must construe from the claim “surrender of a surrender token.” The specification does not expressly define surrender token, but at paragraph 0036 the specification explains that “financial institution 130 [] issue[s] cash to organization 110 or subsidiary 120 in response to a surrender of tokens, etc.” Spec., [0036]. The specification also explains that “when the tokens are surrendered, the tokens may be destroyed, deleted, etc., and any restrictions on the corresponding funds may be released.” Spec., [0050]. Accordingly, the Examiner construes “surrender of a surrender token” to mean surrendering cryptocurrencies in exchange for cash or fiat currency. Under this construction, Musiala teaches the following limitations of claim 4:
The method of claim 3, further comprising: 
receiving a surrender of a surrender token amount from the first entity; Musaila discloses a process for the exchange of cryptocurrency for fiat. Musaila explains that “[a]t a certain point in a development or relief project, certain project participants may be allowed to redeem units of cryptocurrency for U.S. dollars or other fiat currency.” Musaila, [0080]. Musaila teaches that “[c]ryptocurrency being exchanged may be sent to the cryptocurrency account of the trustee bank.” Musaila, [0080]. 
deducting the surrender token amount from the first wallet; and Musiala discloses transferring a cryptocurrency from one wallet to another. See, e.g., Musiala, [0056] (“The method by which the cryptocurrency is transferred from a donor wallet to a Project Administrator wallet is described . . . .”); Id. at [0057] “After receiving donated funds in the form of cryptocurrency, the Project Administrator my transfer the cryptocurrency funds to wallets controlled by contractors . . . .”). 
releasing the restriction on the surrender amount of funds in the first account. Musaila teaches that “[o]nce the exchange request has been approved, the trustee bank may remit the U.S. dollars . . . via various remittance channels.” Musaila, [0080]. Musaila also teaches that 
For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 4 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claims 4 and 15 are rejected under 35 U.S.C. § 103. 
Claims 6 and 17
Claims 6 and 17 depend from claims 4 and 15 respectively but otherwise disclose the same limitations. Accordingly, claim 6 is discussed as representative of claim 17. Chikkanna teaches the limitations of claim 6. 
The method of claim 4, wherein the deduction for the first wallet is written to the distributed ledger. Chikkanna teaches that “a digitally signed message (i.e., withdrawal record (142b)) representing the withdrawal amount in virtual currency is stored in the master wallet 142).” Chikkanna, col. 5 ll. 51–53. Chikkanna also teaches that “the digitally signed message (i.e., withdrawal record (142b)) is broadcasted to the node A (121), node N (122), 

For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 6 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claims 6 and 17 are rejected under 35 U.S.C. § 103. 
Claims 7 and 18
Claims 7 and 18 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 7 is discussed as representative of claim 18. Chikkanna teaches the limitations of claim 7. 
The method of claim 1, further comprising: reconciling the first account and the second account based on the balances in the first wallet and the second wallet, respectively. Chikkanna teaches that “the payment service transfers the payment amount from the virtual payer account to the virtual payee account[, and] [a]s a result, the virtual payee account shows a payee balance based on the payment amount.” 
For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 7 obvious over Musiala in view of Chikkanna at a time before 
Claims 8
Claim 8 depends from claim 1. Musiala teaches the limitations of claim 8. 
The method of claim 1, wherein the step of deducting the transaction amount from a token balance in the first wallet and adding the transaction amount to a token balance in the second wallet is performed by a smart contact. Musiala teaches that “cryptocurrency and blockchain technology can be programmed with smart contracts that enhance security over funds by creating ‘rules’ that govern the transfer of cryptocurrency funds.” Musiala, [0032]. Musiala further teaches that “smart contracts effectively may operate as ‘rules’ that automate certain cryptocurrency transactions that may take place on a blockchain.” Musiala, [0074]. 

For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 8 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claim 8 is rejected under 35 U.S.C. § 103. 

Claims 9 and 19
Claims 9 and 19 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 9 is discussed as representative of claim 19. 
The method of claim 1, wherein the first entity, the second entity, and the financial institution are nodes in a distributed ledger network and each maintain a copy of the distributed ledger. Musiala discloses that the participants each have nodes. Musiala, [0006] (“The process further includes transferring crypto-currency . . . to one or more of the participant nodes.”). Musiala also notes that “[t]he process may further facilitate monitoring transactions of crypto-currency amongst the list of participant nodes, maintaining a blockchain ledger of the transactions of crypto-currency.” Musiala, [0006]. Musiala explains that each participant node may include an interface portal in communication with at least the permissioned Blockchain. Musiala, [0006], [0042] (“[T]he application may interface and interperate ith other combonents of the system including the Permissioned Blockchain . . . [and] [t]he data generated through these components of the system may be displayed to donors through the Web Based Application.”). Musiala also teaches that “the trustee bank may also run a node on the Permissioned Blockchain.” Musiala, [0049]. 

For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 9 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claims 9 and 19 are rejected under 35 U.S.C. § 103. 
Claims 10 and 20
Claims 10 and 20 depend from claims 1 and 12 respectively but otherwise disclose the same limitations. Accordingly, claim 10 is discussed as representative of claim 20. 
The method of claim 1, wherein the first account or the second account comprises an escrow account. Musiala discloses “an escrow account at a trustee bank,” wherein “U.S. dollars remitted by donors . . . may be transferred to and held.” Musiala, [0048]. 
For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 10 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claims 10 and 20 are rejected under 35 U.S.C. § 103. 

Claim 11
Claim 11 depends from claim 1. Musiala teaches the following limitation of claim 11. 
The method of claim 1, wherein the first account or the second account comprises a treasury omnibus account. Musiala discloses “an escrow account at a trustee bank,” wherein “U.S. dollars remitted by donors . . . may be transferred to and held.” Musiala, [0048].
For the same reasons set forth for claim 1, a POSITA would have found applicant’s claim 11 obvious over Musiala in view of Chikkanna at a time before Applicant filed the current Application. Accordingly, claim 11 is rejected under 35 U.S.C. § 103. 

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musiala and Chikkanna as applied to claims 4 and 15 above, and further in view of Nagla.
Claims 5 and 16
Claims 5 and 16 depend from claims 4 and 15 respectively but otherwise disclose the same limitations. Accordingly, claim 5 is discussed as representative of claim 16. A POSITA would have Applicant’s claim 5 obvious over Musiala and Chikkanna in view of Nagla et al., Distributed Ledger Platform for Vehicle 

The method of claim 4, wherein the tokens in the first wallet corresponding to the surrender amount are destroyed or deleted in response to the deduction. Nagla teaches that “cryptocurrency could also be removed from circulation if desired.” Nagla, [0193]. 

A POSITA would have been motivated to combine the teachings of Musiala and Chikkanna with those of Nagla to arrive at a system that deletes cryptocurrencies once surrendered. Musiala discloses that “[w]hen a unit of cryptocurrency has completed its flow through the Cryptoconomy system, and is exchanged for fiat funds, the unit of cryptocurrency may be transferred to and may permanently reside in the cryptocurrency wallet assigned to the trustee bank.” Musiala, [0050]. Musiala explains that the benefit of doing this is that “[t]he trustee bank may use its internal bank records to reconcile disbursements of U.S. dollars from the escrow account with units of cryptocurrency residing in the bank’s assigned cryptocurrency wallet.” Musiala, [0051]. In other words, Musiala’s cryptocurrencies reach a final destination at the trustee bank and never reenter Musiala’s Cryptoconomy. But reading Nagla, a POSITA would recognize that . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeCastro, Systems and Methods for Providing Multi-Currency Platforms Comprising Means for Exchanging and Interconverting Tangible and Virtual Currencies in Various Transactions, Banking Operations, and Wealth Management Scenarios, U.S. Pub. No. 2015/0170112 A1 (June 18, 2015), teaches a means to reconcile accounts by reviewing the payer’s and the payee’s balance. DeCastro also provides a means to transact digital currencies and fiat currencies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY MICHAEL COOTS whose telephone number is (571)270-7002.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.M.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685